Citation Nr: 1002906	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-34 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral eye 
disability, claimed as secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1967 to July 1970.  Service in the Republic of 
Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied the Veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.

Issues not on appeal

The March 2007 rating decision also denied service connection 
for bilateral hearing loss and numbness/tingling of the 
extremities.  Additionally, the March 2007 rating decision 
granted service connection for diabetes mellitus and tinnitus 
and assigned a 20 percent disability rating and a 10 percent 
disability rating, respectively.  
As evidenced by the claims folder, a notice of disagreement 
was not filed as to any aspect of the RO's decision 
concerning those issues.  Those issues are, therefore, not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

The Veteran has asserted entitlement to service connection 
for a bilateral eye disability, which he claims is due to his 
service-connected diabetes mellitus, type II.


After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that the 
Veteran's claim must be remanded for further evidentiary 
development.  

In order for service connection to be granted on a secondary 
basis, there must be 
(1) a current disability; (2) a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In this case, as was alluded to in the Introduction, service 
connection has been granted for diabetes mellitus; element 
(2) is therefore met.

As to the matter of the existence of the claimed disability, 
a VA treatment record dated October 2006 indicated that the 
Veteran underwent diabetic teleretinal imaging, through which 
he was diagnosed with moderate nonproliferative diabetic 
retinopathy.  See the VA treatment record dated October 2006.  
However, the Veteran was subsequently afforded a VA 
examination in January 2007.  Upon examination of the 
Veteran, the examiner concluded that the Veteran did not have 
diabetic retinopathy.  See the VA examination report dated 
January 2007.

The medical evidence is thus unclear as to whether the 
Veteran in fact has a current diagnosis of diabetic 
retinopathy [elements (1) and (3).  This case presents 
certain a medical question which cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  An examination is 
therefore necessary.  See 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA0 for the following action:

1.	VBA should schedule the Veteran for an 
examination to address his claimed 
bilateral eye disability.  The examiner 
should specifically diagnose or rule 
out diabetic retinopathy, with a 
rationale provided.  If the examiner 
diagnoses the Veteran with any other 
eye disability, the examiner should 
further indicate whether it is at least 
as likely as not that the  eye 
disability is related to the Veteran's 
service-connected diabetes mellitus, 
type II.  A report of the examination 
should be prepared and associated with 
the Veteran's VA claims folder.

2.	Following any further development that 
VBA deems necessary, the Veteran's 
claim should then be readjudicated.  If 
the benefit sought on appeal remains 
denied, VBA should provide the Veteran 
and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


